 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KATHLEEN EMERSON, et al.,                        No. 2:19-cv-01529-TLN-DB
12                       Plaintiffs,

13           v.                                        ORDER
14    KRISTA MITCHELL,

15                       Defendant.

16

17

18          On August 9, 2019, Defendant Krista Mitchell (“Defendant”), proceeding pro se, filed a

19   Notice of Removal of this action, Yolo County Superior Court Case No. PT19-1466, along with a

20   Motion to Proceed In Forma Pauperis. (ECF Nos. 1, 2.) The matter was referred to a United

21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c)(21).

22          On January 6, 2020, the magistrate judge filed findings and recommendations which were

23   served on all parties and which contained notice that any objections to the findings and

24   recommendations were to be filed within fourteen days after service of the findings and

25   recommendations. (ECF No. 4.) The time for filing objections has expired, and no party has

26   filed objections to the Findings and Recommendations.

27          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

28   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
                                                       1
 1   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 2   1983); see also 28 U.S.C. § 636(b)(1).

 3           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 4   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. The Findings and Recommendations filed January 6, 2020 (ECF No. 4), are adopted in

 7   full;

 8           2. Defendant’s Motion to Proceed In Forma Pauperis, filed on August 9, 2019 (ECF No.

 9   2), is DENIED;

10           3. This action is REMANDED to the Yolo County Superior Court; and

11           4. The Clerk of the Court is ordered not to open another case removing Yolo County

12   Superior Court Case No. PT19-1466.

13           IT IS SO ORDERED.

14           Dated: March 6, 2020

15

16

17                                      Troy L. Nunley
                                        United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                       2
